Citation Nr: 0700767	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  99-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus (flatfoot) prior to April 30, 2004.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus (flatfoot) from April 30, 2004.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1982, 
and from April 1987 to August 1991.

This appeal is from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) named above, which denied a rating in 
excess of 10 percent for the veteran's bilateral pes planus.  
The Board affirmed in July 2002.  In June 2003 the U.S. Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the case for further action.  The Board 
remanded the case to the ROIC in February 2004.  A May 2005 
rating decision awarded a 30 percent rating effective April 
30, 2004, and the appeal is now before the Board as a result 
of the partial grant.

The veteran testified at a Travel Board hearing at the ROIC 
before the undersigned Veterans Law Judge in November 2001.  
A transcript of the hearing is of record.

The veteran, through counsel's letter to the ROIC of May 
2006, asserted the date of the claim under review to be July 
1994, and that the ROIC should adjudicate a rating in excess 
of 10 percent from 1994 to 2004.  The Veteran's January 2003 
statement asserted an increase in rating should be effective 
from the date of service connection, or 1991.  The August 
1999 rating decision from which this claim arises found the 
date of the claim to be in August 1998.  The appellant's 
assertions are in the manner of claims for an earlier 
effective date, which are not ripe for appellate review.  The 
matter before the Board is the disability rating adjudicated 
in August 1999.  The matter of the effective date of any 
award resulting from appellate review of the August 1999 
rating decision is for the ROIC to determine in the first 
instance.  That matter is therefore referred to the ROIC for 
appropriate action.

The veteran, through counsel's letter of July 2006, seeks a 
disability rating for bilateral pes planus that incorporates 
disability attributable to neurological effects secondary to 
the pes planus.  Neurological impairment is not a rating 
criterion for flatfoot.  The statement is therefore in the 
nature of a secondary service connection claim.  A November 
2002 statement from the veteran asserted that his flat feet 
have caused pain in his ankles, knees, hips, and back.  This 
statement may also be a claim for secondary service 
connection for multiple disabilities.  These claims are 
unadjudicated and not ripe for appellate review, and are 
referred to the RO for appropriate action.


FINDING OF FACT

1.  Prior to and since April 30, 2004, bilateral pes planus 
was and has been severe, manifested by marked deformity, pain 
on use accentuated with exacerbation of fatigability with 
prolonged use, and indications of swelling, but without 
characteristic callosities.

2.  Bilateral pes planus has never manifested extreme 
tenderness of the plantar surfaces of the feet or severe 
spasm of the tendo achillis on manipulation, and pes planus 
has improved with use of orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent rating, and no 
higher, for bilateral pes planus prior to April 30, 2004, are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2006).

2.  The schedular criteria for and not in excess of a 30 
percent rating for bilateral pes planus on and after April 
30, 2004, to the present are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2006).

The claim at issue predated enactment of the VCAA.  VA 
letters of May and November 2001 notified the veteran of 
information and evidence necessary to substantiate his claim.  
The May 2001 letter was too vague to discharge VA's notice 
duties.  The November 2001 letter effectively notified the 
veteran of the information and evidence necessary to 
substantiate his claim and of his rights and of his and VA's 
respective burdens to produce information and evidence.  The 
letter did not request the veteran to submit pertinent 
evidence in his possession. 

A VA letter of March 2004 requested the veteran to submit 
evidence without distinguishing evidence in his possession 
from any other evidence.  A March 2006 letter afforded the 
veteran all aspects of notice mandated by law and regulation, 
including notice of the potential rating and effective date 
elements of his claim.  See Dingess v. Nicholson, 19Vet. App. 
473 (2006).  The time allowed the veteran to act on this 
additional notice prior to the most recent adjudication of 
his claim in October 2006 was sufficient to ameliorate any 
prejudice which might have otherwise resulted from delayed 
notice.  See Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006).  Significantly, the veteran is zealously 
represented by an attorney at law who has ensured the 
veteran's full participation in prosecuting his claim.  VA 
has discharged all elements of its notice requirements.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Any defects in 
the timing or language of VA implementation of its notice 
duties have been harmless to the veteran's claim.  See Conway 
v. Principi, 353 F.3d 1359, 1374 (2004) (Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error").

VA has obtained all evidence of which it has notice.  The 
veteran has not authorized the release of any private medical 
records or other evidence.  VA has examined the veteran three 
times in conjunction with his claim and obtained a medical 
opinion necessary to decide the claim.  VA has discharged its 
duty to assist the veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

II.  Increased Rating

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10.  However, "where an increase in the 
disability rating is at issue, the present level of the 
disability is the primary concern.  . . .  [T]he regulations 
do not give past medical reports precedence over current 
findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As a preliminary matter, the differences between the 
veteran's feet shown objectively and reported in the medical 
evidence are too small to rate one foot at one level of 
disability and the other at another, even though the Rating 
Schedule provides for such a result in appropriate cases.  
See Diagnostic Code (DC) 5276.  The discussion and result in 
this decision pertain to both feet.

Bilateral pes planus (flatfoot) is rated 50 percent disabling 
if "pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances."  It is rated 30 
percent disabling if "severe: objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
on use, characteristic callosities."  It is rated 10 percent 
disabling if "moderate; weight-bearing line over or medial 
to great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet."  Pes planus is not 
compensable if "mild; symptoms relieved by built-up shoes or 
arch support."  38 C.F.R. § 4.71a, DC 5276 (2006).

The Court vacated the Board's July 2002 decision for relying 
upon April 1999 and June 2001 VA examination reports that 
were inadequate for rating purposes for lack of sufficient 
interpretation of the objective findings.  38 C.F.R. § 4.2.  
They were inadequate because they reported data without 
interpretation of the data in terms of the rating schedule.  
That is, the reports of degrees of eversion and inversion, 
declination and inclination, and other measurements of the 
positions of the bones of the veteran's feet were 
uninformative whether those findings were marked deformities.

A VA examination of April 2004 also reported objective 
findings of the skeleton of the veteran's feet, but this time 
the examiner interpreted the date in terms of the rating 
schedule.

Neither the Board's February 2004 remand instruction for the 
examination, nor the RO on its own initiative, requested the 
April 2004 examiner to interpret the data from the April 1999 
or the June 2001 examinations.  Nonetheless, the prior 
examiners reported essentially the same skeletal findings as 
the April 2004 examiner.  The April 2004 examiner interpreted 
the April 2004 findings adequately for rating purposes.  It 
is reasonable to find the data congruent among the several 
reports and to accept the April 2004 interpretation of the 
findings as sufficient interpretation of prior data to base 
the rating of the veteran's pes planus prior to April 30, 
2004, upon the April 2004 examiner's interpretation.

The April 2004 examiner interpreted the objective findings as 
showing marked deformity.  He described virtually the same 
amount of pronation, inversion, eversion, inclination and 
declination of the skeletal elements of the veteran's feet as 
did the April 1999 and June 2001 examiners.  Applying the 
rationale of congruence among the several examinations, the 
prior data also showed marked deformity, consistent with the 
30 percent rating criterion.  DC 5276.

The April 2004 examiner found pain in the plantar surfaces of 
the feet painful during gait analysis, and the right Achilles 
tendon painful with manipulation.  The prior examiners found 
no pain on manipulation of either foot.  Pain on manipulation 
and use cannot be accentuated where it is not found at all.  
The June 2001 examiner specifically noted, however, that pain 
is consistent with the veteran's foot type.  The outpatient 
treatment records lend support for finding both pain with 
use, a criterion for a 10 percent rating, and pain 
accentuated with use, as with prolonged use, such as standing 
for prolonged periods, driving for prolonged periods, or 
carrying heavy loads.  No examiner or outpatient clinician 
has reported callosities characteristic of pes planus.  
Outpatient podiatry clinic records show the veteran 
repeatedly replaced worn out orthotic devices.  On multiple 
occasions, the veteran reported partial relief of pain when 
the appliances are in good condition.  November 2001 
outpatient examination found metatarsalgia and plantar pain 
on palpation, as did June 2003 outpatient evaluation.  In 
November 2003, the VA podiatrist advised the veteran to wear 
orthotic devices all the time.

The April 2004 examiner opined that the deformity contributed 
to fatigability and impaired function of the feet with use 
and with the veteran's reported flare-ups.  This opinion is 
consistent with the outpatient records.  In light of the 
examiner's opinion about fatigability and in consideration of 
the associated functional impairments, see 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(rating disabilities that involve range of motion must 
consider functional impairments do to pain, fatigability and 
the like, and the effect of increases in these during flare-
ups), the veteran should have the benefit of the doubt as to 
whether he met the conjunctive rating criterion "pain on 
manipulation and use accentuated" prior to April 30, 2004.  
Additionally, the veteran's testimony of swelling with 
prolonged use is credible.  Taken together, the evidence for 
and against finding criteria of severe pes planus in addition 
to marked deformity is essentially balanced, and the veteran 
gets the benefit of the doubt.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The evidence is sufficient to find 
entitlement to a 30 percent disability rating for severe 
bilateral pes planus prior to April 30, 2004.  DC 5276.

The remaining question is whether the veteran has 
"pronounced" pes planus bilaterally, which warrants a 50 
percent rating under DC 5276.  For lack of several of the 
rating criteria, he does not.  Understanding that all of the 
criteria of pronounced flatfoot are not required for a 50 
percent rating, 38 C.F.R. § 4.21, but "findings sufficiently 
characteristic to identify the disease and the disability 
therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances."  Id.

The rating schedule provides that the marked deformity of 
severe flatfoot can be pronation.  Id.  To give effect to a 
distinction between the degrees of disability, the fact 
finder must give weight to the other criteria that differ 
between severe and pronounced flatfoot.  Marked pronation 
alone is insufficient evidence of pronounced pes planus in 
this case in light of the other evidence.

The veteran does not have extreme tenderness of the plantar 
surfaces of the feet.  Extreme is not defined in the rating 
schedule.  The evidence of the degree of the veteran's foot 
pain compared to the common meaning of extreme, "being in 
the highest degree; extending far beyond the norm; of the 
greatest severity," Webster's II New Riverside University 
Dictionary 457-58 (1984), is persuasive that the veteran has 
not demonstrated extreme tenderness in the evidence of 
record.  The examination findings, the outpatient treatment 
findings over a period of years, and the veteran's repeated 
descriptions of the severity of pain and periodicity of 
flare-ups does not match an ordinary understanding of 
extreme.  The rating criterion based on the behavior of the 
Achilles tendon upon manipulation has two requirements, 
stated in the conjunctive: marked inward displacement and 
severe spasm.

Multiple examiners have observed inward displacement on 
manipulation.  None have observed spasm, severe or otherwise.  
The veteran has repeatedly reported that his symptoms 
improved when he wore orthopedic shoes or appliances.  
"Improved," not defined in the rating schedule, is 
understood to mean "to advance to a better quality or 
state."  Id. 615-16.  It is not understood to mean cured or 
the symptoms completely abated.  Thus, even if the veteran 
has marked pronation, that alone is insufficient to satisfy 
or nearly approximate the next higher rating.




ORDER

A 30 percent rating for bilateral pes planus prior to April 
30, 2004, is granted.

A rating in excess of 30 percent for bilateral pes planus 
from April 30, 2004, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


